Citation Nr: 0839443	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  00-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD), from February 1, 1999, to 
March 23, 1999, on appeal from an initial grant of service 
connection.

2. Entitlement to a rating in excess of 30 percent for PTSD, 
from May 1, 1999, to January 23, 2001, on appeal from an 
initial grant of service connection.

3. Entitlement to a rating in excess of 50 percent for PTSD, 
from January 24, 2001, forward, on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  At that time, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran then appealed the disability award.  
After further development, the RO granted an increased 
evaluation in the amount of 50 percent.  The effective date 
of that award was determined to be January 24, 2001.  This is 
not a full grant of the benefit sought on appeal because a 
higher rating is available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these issues remain before the 
Board.

In August 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  On May 21, 2003, while the Board was in 
the process of developing additional evidence in this case, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 
19.9(a)(2) (which authorized the Board to conduct its own 
evidentiary development) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of that 
right to initial consideration of the evidence by the RO.

Under the circumstances, and given that the appellant had not 
waived his right to have the additional evidence considered 
initially by the RO, the Board remanded the case, in October 
2003, for adjudication by the RO in order to comply with the 
holding in DAV.  The case was then returned to the Board for 
appellate review.  After further review, the Board determined 
that the claim should again be remanded so that the veteran's 
records from the Social Security Administration (SSA) could 
be obtained and considered.  The record indicates that those 
records have been received from the SSA and have been 
included in the claims folder.  

In April 2000, the veteran testified before a Hearing Officer 
at the Detroit VARO.  A transcript of this hearing is of 
record.  In his February 2000 substantive appeal, the veteran 
requested a BVA Travel Board hearing.  He subsequently 
withdrew this request in a statement submitted in February 
2001.

In an April 2002 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See generally Roberson v. Principi, 251 F.3d 1378 (2001); 
VAOPGCPREC 12-01.  This issue is once again referred to the 
RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the RO granted a 50 percent disability 
rating for the veteran's PTSD in a rating action of March 
2005.  The RO based this evaluation on the veteran's 
statements along with his VA medical treatment records and a 
VA psychiatric examination accomplished in March 2003.  No 
subsequent VA examinations of the veteran appear in the 
claims folder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance and upon first blush, it 
appears to the Board that the 2003 examination is stale.  The 
Board finds that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder including the 
veteran's Social Security Administration records) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of her 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for his post-traumatic stress 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should specifically obtain the 
veteran's clinical treatment records from 
the doctors who have treated him for his 
PTSD.  Copies of the medical records from 
all sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

2.  Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO 
should arrange for the veteran to be 
examined by an appropriate specialist, 
who has not previously examined him, and 
the specialist should comment on the 
severity of the veteran's PTSD.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  Additionally, it is 
requested that the examiner identify what 
symptoms, if any, the veteran currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service- connected PTSD. 

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


